DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 13-20 are rejected.
Claims 11-12 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation "the at least four device sockets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “activating two or more sound sources coupled to an acoustic test cavity to generate a sound field within an acoustic test cavity”. However, it is not clear whether the two underlined structures (acoustic test cavity) refer to a single same structure or to two separate structures based on the use of indefinite article ‘an’ for each of the structures in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stetson (US PUB 20160198276, hereinafter Stetson) in view of John (US PUB 20150117654, hereinafter John). 
Regarding claim 1, Stetson discloses an apparatus (e.g. a microphone testing system 90), (see at least the abstract and figure 1), comprising: an acoustic test cavity (e.g. a testing chamber 140) comprising an enclosed air volume; a reference microphone (e.g. a reference microphone 115) acoustically coupled to the acoustic test cavity (see figure 1); at least two sound sources (e.g. one or more speakers of an acoustic pressure source 100) acoustically coupled to the acoustic test cavity; and at least two device sockets (e.g. an equivalent plurality of electrical connection points on a circuit board 145) configured to each receive a miniature electroacoustic device (e.g. a microphone 125) to acoustically couple at least two miniature electroacoustic devices to the acoustic test cavity for simultaneous testing of the at least two miniature electroacoustic devices using the reference microphone and the at least two sound sources (e.g. a plurality of microphones 125 of a microphone array 105 are electrically connected to the board 145 located in the acoustic chamber 140 for concurrent testing), (see Stetson, [0003], [0012]-[0016], and figure 1).
Stetson does not explicitly recite at least two device sockets but teaches an equivalent plurality of electrical connection points on a circuit board 145. More so, John in the same field of endeavor teaches an apparatus comprising a socket (e.g. socket 21) for receiving one or more microphones (e.g. one or more transducers 12) for simultaneous testing of the microphones (see John, [0016]-[0018], figures 1-2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a socket for electrically connecting the microphones as taught by John 

Regarding claim 2, Stetson as modified by John discloses the apparatus of claim 1, wherein the reference microphone (reference microphone 115) is coupled to the acoustic test cavity at approximately a center of the acoustic test cavity (e.g. reference microphone 115 is configured to be placed over the center of microphone array 105 which is positioned in the center of the acoustic cavity 140), (see Stetson, [0014]-[0015] and figure 1).

Regarding claim 3, Stetson as modified by John discloses the apparatus of claim 1, but fails to explicitly disclose wherein the at least two sound sources (e.g. one or more speakers of an acoustic pressure source 100) and the at least two device sockets (e.g. electrical connection points on circuit board 145) are located approximately equidistantly from the reference microphone (reference microphone 115). However, it would have been obvious to any person skilled in the art to locate each of these components as claimed if so desired, since it has been held that rearrangement of parts is an obvious matter of design choice, see MPEP 2144.04 VI C.

Regarding claim 4, Stetson as modified by John discloses the apparatus of claim 1, wherein the at least two device sockets (e.g. electrical connection points on circuit board 145) are positioned around the acoustic test cavity approximately symmetrically with respect to the reference microphone (e.g. reference microphone 115), (e.g. reference microphone 115 is configured to be placed over the center of microphone array 105 on the connection board 145 which is positioned in the center of the acoustic cavity 140), (see Stetson, [0014]-[0015] and figure 1).

Regarding claim 5, Stetson as modified by John discloses the apparatus of claim 1, wherein the acoustic test cavity (testing chamber 140) comprises a platform sealed against a printed circuit board (PCB) (e.g. PCB 145) to form the acoustic test cavity (see Stetson, figure 1), and wherein the at least two device sockets are positioned over openings through the printed circuit board (PCB) to acoustically couple the at least two miniature electroacoustic devices to the acoustic test cavity (see Stetson, [0012]-[0013] and figure 1).

Regarding claim 6, Stetson as modified by John discloses the apparatus of claim 5, wherein the acoustic test cavity (testing chamber 140) comprises a circular shape, and wherein the acoustic test cavity comprises an opening for the reference microphone (reference microphone 115) at a center of the circular shape (see Stetson, [0015]-[0016] and figure 1). Although the acoustic cavity (testing chamber 140) is shown as rectangular in Stetson, figure 1, it would be obvious to any person having an ordinary skill in the art to form the testing chamber in other shapes such as circular shape if so desired, since it has been held that changing the shape of an element is an obvious matter of choice absent any persuasive evidence that the particular configuration of the claimed element was significant (see MPEP 2144.04 IV B).

Regarding claim 7, Stetson as modified by John discloses the apparatus of claim 6, wherein the acoustic test cavity (testing chamber 140) comprises at least two source openings (inherent) configured to couple to the at least two sound sources (e.g. one or more speakers of an acoustic pressure source 100),(see Stetson, [0014], figure 1), but fails to explicitly disclose and wherein the at least two source openings are positioned at approximately a same distance from the center of the circular shape and at approximately opposite sides from each other across the center of the circular shape. However, it would have been obvious to arrange rearrangement of parts is an obvious matter of design choice, see MPEP 2144.04 VI C.

Regarding claim 13, Stetson as modified by John discloses the apparatus of claim 1, wherein the at least two device sockets are configured to receive microelectromechanical systems (MEMS) microphone devices (e.g. a plurality of MEMS microphones 125 of a microphone array 105 are electrically connected to the connection board 145 for concurrent testing), (see Stetson, [0012]-[0013] and figure 1).

Regarding claim 14, Stetson as modified by John discloses the apparatus of claim 13, wherein the at least two device sockets are configured to provide electrical coupling to the MEMS microphone devices (e.g. a plurality of MEMS microphones 125 of a microphone array 105 are electrically connected to the board 145 for concurrent testing), (see Stetson, [0012]-[0013] and figure 1).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stetson in view of John as applied to claim 1 above, and further in view of Ramakrishna et al (US PUB 20080157301, hereinafter Ram301).
Regarding claim 8, Stetson as modified by John discloses the apparatus of claim 5, but fails to explicitly disclose wherein the acoustic test cavity comprises a plurality of secondary shapes coupled to a center opening.
However, Ram301 in the same field of endeavor teaches an apparatus (e.g. a cavity semiconductor package), (see at least the abstract), comprising an acoustic cavity (e.g. a central cavity) comprising a plurality of secondary shapes coupled to a center opening (e.g. a plurality of half-etch recesses 1142), (see Ram301, [0078], [0083] and figures 11A-11G). Therefore, it would have been obvious to any person having an ordinary skill in the art before 
In addition, the combination of Stetson, John and Ram301 further discloses: wherein the center opening is configured to couple to the reference microphone (e.g. a reference microphone 115), and wherein the plurality of secondary shapes (e.g. shapes 1142) is configured to couple to at least one of the at least two sound sources and the at least two device sockets (see Stetson, figure 1, John, figures 1-2 and Ram301, figure 11E).

Regarding claim 9, Stetson as modified by John and Ram301 discloses the apparatus of claim 8, wherein the plurality of secondary shapes is configured to symmetrically couple the at least two sound sources to the acoustic test cavity (see Stetson, figure 1 and Ram301, figure 11E).

Regarding claim 10, Stetson as modified by John discloses the apparatus of claim 8, wherein the plurality of secondary shapes comprises petals (see Ram301, [0078] and figure 11E).


Claim(s) 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stetson (US PUB 20160198276, hereinafter Stetson).
Regarding claim 15, Stetson discloses a method of testing electroacoustic devices (e.g. using a microphone testing system 90), (see at least the abstract and figure 1), comprising: activating two or more sound sources (e.g. a group of speakers of an acoustic pressure source 100 are inherently activated) coupled to an acoustic test cavity (e.g. a testing chamber 140) to generate a sound field (e.g. inherently a sound output) within an acoustic test cavity (see figure 1); measuring a reference output from a single reference microphone acoustically coupled to the acoustic test cavity in response to the sound field (e.g. output of a reference microphone 115 is inherently measured by a control circuit 120), (see figure 1); simultaneously measuring outputs from two or more miniature electroacoustic devices acoustically coupled to the acoustic test cavity in response to the sound field (inherently, the control unit 120 further measures the outputs from a plurality of microphones 125 of a microphone array 105), (see figure 1); and comparing (e.g. inherently, by the control unit 120) the reference output with each of the outputs from the two or more miniature electroacoustic devices (see Stetson, [0002], [0012]-[0016] and figure 1).
Although Stetson may not have explicitly recited each of the steps of the method as claimed, such as activating, measuring and comparing, however those steps are inherently performed by the apparatus of Stetson, since it has been held that “a device inherently performs the function disclosed in a method claim when the device is used in ‘normal and usual operation" (see MPEP 2112.02). Thus the applicant’s invention of claim 15 is obvious over the teachings of Stetson as analyzed above.

Regarding claim 18, Stetson discloses a method (e.g. using a microphone testing system 90), (see at least the abstract and figure 1) comprising: simultaneously testing two or more miniature microphone devices with a single reference microphone in an acoustic test cavity comprising an enclosed air volume (inherently, a control unit 120 simultaneously tests a plurality of microphones 125 of a microphone array 105 using a reference microphone 115 in an acoustic testing chamber 140), (see Stetson, [0002], [0012]-[0016] and figure 1).
Although Stetson may not have explicitly recited each of the steps of the method as claimed, such as simultaneously testing, however those steps are inherently performed by the apparatus of Stetson, since it has been held that “a device inherently performs the function disclosed in a method claim when the device is used in ‘normal and usual operation" (see MPEP 2112.02). Thus the applicant’s invention of claim 18 is obvious over the teachings of Stetson as analyzed above.

claim 19, Stetson discloses the method of claim 18, but fails to explicitly disclose wherein the step of inserting two or more miniature electroacoustic devices comprises inserting two or more miniature microphone devices (plurality of microphones 125 of a microphone array 105) approximately equidistantly from the single reference microphone (reference microphone 115). However, it would have been obvious to any person skilled in the art to arrange the one or more microphones as claimed, since it has been held that rearrangement of parts is an obvious matter of design choice, see MPEP 2144.04 VI C.

Regarding claim 20, Stetson discloses the method of claim 18, wherein the step of simultaneously testing the two or more miniature microphone devices comprises inserting two or more miniature microphone devices (plurality of microphones 125 of a microphone array 105) approximately equidistantly from the single reference microphone (reference microphone 115). However, it would have been obvious to any person skilled in the art to arrange the one or more microphones as claimed, since it has been held that rearrangement of parts is an obvious matter of design choice, see MPEP 2144.04 VI C.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stetson as applied to claims 15 and 18 above, and further in view of John (US PUB 20150117654, hereinafter John).
Regarding claim 16, Stetson discloses the method of claim 15, further comprising inserting two or more microelectromechanical systems (MEMS) microphone devices (e.g. a plurality of microphones 125 of a microphone array 105) into two or more test sockets (e.g. an equivalent plurality of electrical connection points on a circuit board 145) of a testing apparatus (e.g. a microphone testing system 90), (see figure 1), wherein the two or more test sockets are coupled to an acoustic test cavity (e.g. a testing chamber 140) comprising an enclosed air volume (inherent), (see figure 1) and wherein the acoustic test cavity is coupled to the single reference microphone (e.g. a reference microphone 115) for simultaneously testing the two or more microelectromechanical systems (MEMS) microphone devices (e.g. the plurality of microphones 125 are electrically connected to the board 145 located in the acoustic chamber 140 for concurrent testing), (see Stetson, [0012]-[0013], and figure 1).
Stetson does not explicitly recite two or more sockets but teaches an equivalent plurality of electrical connection points on a circuit board 145. More so, John in the same field of endeavor teaches an apparatus comprising a socket (e.g. socket 21) for receiving one or more microphones (e.g. one or more transducers 12) for simultaneous testing of the microphones (see John, [0016]-[0018], figures 1-2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a socket for electrically connecting the microphones as taught by John in the teachings of Stetson so as to improve the connection integrity of the microphone to the rest of the test circuitry, and thereby further improve the overall operational efficiency of the apparatus.

Regarding claim 17, Stetson as modified by John discloses the method of claim 15, but fails to explicitly disclose wherein the step of inserting two or more miniature electroacoustic devices (e.g. a plurality of microphones 125 of a microphone array 105) comprises inserting two or more miniature microphone devices approximately equidistantly from the single reference microphone. However, it would have been obvious to any person skilled in the art to arrange the one or more microphones as claimed, since it has been held that rearrangement of parts is an obvious matter of design choice, see MPEP 2144.04 VI C.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654